              Case 1:21-cv-00123-PGG-OTW Document 19 Filed 04/21/21 Page 1 of 1

                              Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

       60 East 42nd Street, Suite 4510                                          Telephone: (212) 317-1200
       New York, New York 10165                                                  Facsimile: (212) 317-1620
       _________



                                                   April 20, 2021           MEMO ENDORSED
       BY ECF

       Honorable Ona T. Wang
       United States Magistrate Judge
       United States Courthouse
       500 Pearl Street
       New York, NY 10007

               Re:      Zapoteco et al v. Saroop & Sons Inc. et al
                        21-cv-00123

       Dear Judge Wang:

               This firm represents Plaintiff in the above-referenced action. We write in anticipation of
       the initial conference set for April 22, 2021 to respectfully request that the conference be
       adjourned. To date, while Defendants have been served, no Defendant has appeared despite their
       time for answering the Complaint having expired. Plaintiff’s counsel is not in contact with
       Defendants or their counsel. Plaintiff thus respectfully requests that the initial conference be
       adjourned sine die and a schedule be set for the filing of a Motion for Default.

               We thank the Court for its attention to this matter.

                                                      Respectfully Submitted,

                                                       Clela A. Errington, Esq.
                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                       Attorneys for Plaintiff




Application GRANTED. The Initial Pretrial Conference is adjourned sine die.
Plaintiff shall follow Judge Gardephe's Individual Practices regarding default,
and questions about the same can be directed to Judge Gardephe's chambers.


SO ORDERED.



___________________
Ona T. Wang 4/21/21
U.S.M.J.
